Judgment and orders affirmed, with costs. Memorandum: The evidence presented questions of fact. The testimony offered by the defendant was neither incredible nor insufficient as a matter of law. Under these circumstances the finding of the jury is conclusive. (Meyers v. Hines, 199 App. Div. 594, 596.) We find no reversible error either in the submission of the case to the jury or in the denial of the motions for new trials on the ground of newly-discovered evidence. All concur. (The judgment is for defendant in an automobile negligence action. One order denies a motion for a new trial on the minutes, and the other order denies a motion for a new trial on the ground of newly-discovered evidence.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.